Exhibit 10.32

GUARANTY
THIS GUARANTY (this "Guaranty") is executed as of September 5, 2014 by AMERICAN
REALTY CAPITAL – RETAIL CENTERS OF AMERICA, INC., a Maryland corporation, and
AMERICAN REALTY CAPITAL RETAIL OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (whether one or more, together with any permitted successors and
assigns, collectively referred to as, "Guarantor"), for the benefit of WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Trustee on behalf of the Registered Holders
of GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through
Certificates Series 2014-GC20 (together with its successors and assigns,
"Lender").
W I T N E S S E T H
WHEREAS, Lender, as the successor in interest to and assignee of Goldman Sachs
Mortgage Company, a New York limited partnership, as the original lender, is the
holder of a loan (the "Loan") to SEBRING LANDING, LLC, a Delaware limited
liability company ("Original Borrower"), in the original principal amount of
$24,400,000.00 (the "Loan Amount"), pursuant to that certain Loan Agreement,
dated as of March 6, 2014, by and between Original Borrower and Lender (the
"Loan Agreement"); any capitalized terms which are not specifically defined
herein shall have the meaning set forth in the Loan Agreement);
WHEREAS, to evidence the Loan, Original Borrower executed and delivered to
Lender a promissory note, dated as of March 6, 2014, in the original principal
amount of the Loan Amount (as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time, the "Note");
WHEREAS, pursuant to that certain Assumption and Release Agreement dated as of
the date hereof by and among Original Borrower, ARC SSSEBFL001, LLC, a Delaware
limited liability company ("Borrower"), DeBartolo Real Estate Investments, LLC,
a Florida limited liability company, as the original guarantor, Guarantor, and
Lender (the "Assumption Agreement"), Borrower is as of the date hereof assuming
the Loan and all of Original Borrower's duties, obligations, responsibilities,
and liabilities under the Loan Agreement, the Note, and all other Loan Documents
(as defined in the Assumption Agreement) (the "Assumption");
WHEREAS, Lender requires as a condition to consenting to the Assumption that
Guarantor agrees to unconditionally guaranty for the benefit of Lender and its
successors and assigns, the full and timely payment and performance of the
Guaranteed Obligations (as hereinafter defined);
WHEREAS, Guarantor directly and/or indirectly owns an interest in Borrower and
will derive substantial economic benefit from the Assumption; and
WHEREAS, Guarantor has agreed to execute and deliver this Guaranty in order to
induce Lender to consent to the Assumption.
NOW, THEREFORE, to induce Lender to consent to the Assumption and in
consideration of the substantial benefit Guarantor will derive from the
Assumption and for other good and valuable

    

--------------------------------------------------------------------------------



consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
Article 1

NATURE AND SCOPE OF GUARANTY
1.1    Guaranty of Obligations.    Guarantor hereby absolutely, irrevocably and
unconditionally guarantees to Lender the full and timely payment and performance
of all of the Guaranteed Obligations as and when the same shall be due and
payable, whether by lapse of time, by acceleration of maturity or otherwise.
Guarantor hereby absolutely, irrevocably and unconditionally covenants and
agrees that it is liable for the Guaranteed Obligations as primary obligor.
1.2    Definitions of Guaranteed Obligations. As used herein, the term
"Guaranteed Obligations" means all obligations and liabilities of Borrower
pursuant to Section 9.19(b) of the Loan Agreement.
1.3    Nature of Guaranty. This Guaranty is an irrevocable, absolute and
continuing guaranty of payment and not a guaranty of collection. No exculpatory
language contained in any of the other Loan Documents shall in any event or
under any circumstances modify, qualify or affect the personal recourse
obligations and liabilities of Guarantor hereunder. This Guaranty may not be
revoked by Guarantor and shall continue to be effective with respect to the
Guaranteed Obligations arising or created after any attempted revocation by
Guarantor and, if Guarantor is a natural person, after Guarantor's death, in
which event this Guaranty shall be binding upon Guarantor's estate and
Guarantor's legal representatives and heirs. It is the intent of Guarantor and
Lender that the obligations and liabilities of Guarantor hereunder are absolute
and unconditional under any and all circumstances and that so long as any
portion of the Indebtedness shall be outstanding, such obligations and
liabilities shall not be discharged or released in whole or in part, by any act
or occurrence (including, without limitation, the fact that at any time or from
time to time the Indebtedness or the Guaranteed Obligations may be increased or
reduced) which might, but for the provisions of this Guaranty, be deemed a legal
or equitable discharge or release of Guarantor. This Guaranty may be enforced by
Lender and any subsequent holder of the Note or any part thereof and shall not
be discharged by the assignment or negotiation of all or any part of the Note.
1.4    Joint and Several Liability. The obligations and liabilities of each
Guarantor, if more than one is specified herein, shall be joint and several.
1.5    Guaranteed Obligations Not Reduced by Set-Off. The Guaranteed Obligations
and the liabilities and obligations of Guarantor to Lender hereunder shall not
be reduced, discharged or released because or by reason of any existing or
future set-off, offset, claim or defense of any kind or nature which Borrower,
Guarantor or any other Person has or may hereafter have against Lender or
against payment of the Indebtedness or the Guaranteed Obligations, whether such
set-off, offset, claim or defense arises in connection with the Guaranteed
Obligations or otherwise.

2    

--------------------------------------------------------------------------------



1.6    No Duty to Pursue Others; No Duty to Mitigate. It shall not be necessary
for Lender (and Guarantor hereby waives any rights which Guarantor may have to
require Lender) to take any action, obtain any judgment or file any claim prior
to enforcing this Guaranty, including, without limitation, to (i) institute suit
or otherwise enforce Lender's rights, or exhaust its remedies, against Borrower
or any other Person liable on all or any part of the Indebtedness or the
Guaranteed Obligations, or against any other Person, (ii) enforce Lender's
rights, or exhaust any remedies available to Lender, against any collateral
which shall ever have been given to secure all or any part of the Indebtedness
or the Guaranteed Obligations, (iii) join Borrower or any other Person liable on
the Guaranteed Obligations in any action seeking to enforce this Guaranty or
(iv) resort to any other means of obtaining payment of all or any part of the
Indebtedness or the Guaranteed Obligations. Lender shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.
1.7    Payment by Guarantor. If all or any part of the Guaranteed Obligations
shall not be paid or performed when due, whether at demand, maturity,
acceleration or otherwise, Guarantor shall, immediately upon demand by Lender
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity or any other notice whatsoever, pay in lawful money of the United
States of America, the amount due thereon to Lender. Amounts not paid within ten
(10) business days of the date due hereunder shall accrue interest at the
Default Rate, unless such amounts already include interest at the Default Rate
pursuant to the terms of the other Loan Documents. Such demands may be made at
any time coincident with or after the time for payment of all or any part of the
Guaranteed Obligations and may be made from time to time with respect to the
same or different Guaranteed Obligations.
1.8    Application of Payments. If, at any time, there is any Indebtedness or
obligations of Borrower to Lender which is not guaranteed by Guarantor, Lender,
without in any manner impairing its rights hereunder, may, at its option, apply
all amounts realized by Lender from any collateral or security held by Lender
first to the payment of such unguaranteed Indebtedness or obligations, with the
remaining amounts, if any, to then be applied to the payment of the Indebtedness
or obligations guaranteed by Guarantor.
1.9    Waivers.
(a)    Guarantor hereby assents to all of the terms and agreements heretofore or
hereafter made by Borrower with Lender (including, without limitation, the
provisions of the Loan Documents) and hereby waives diligence, presentment,
protest, demand on Borrower for payment or otherwise, filing of claims,
requirement of a prior proceeding against Borrower and all notices (other than
notices expressly provided for hereunder or required to be delivered under
applicable law), including, without limitation, notice of:
(i)    the acceptance of this Guaranty;
(ii)    the present existence or future incurring of all or any part of the
Indebtedness, or any future change to the time, manner or place of payment of,
or in any other term of all of any part of the Indebtedness or the Guaranteed
Obligations;

3    

--------------------------------------------------------------------------------



(iii)    any amendment, modification, replacement or extension of any of the
Loan Documents;
(iv)    the execution and delivery by Borrower and Lender of any other loan or
credit agreement or of Borrower's execution and delivery of any promissory note
or other documents arising under the Loan Documents or in connection with the
Property;
(v)    Lender's transfer, participation, componentization or other disposition
of all or any part of the Loan or this Guaranty, or an interest therein;
(vi)    the sale or foreclosure (or posting or advertising for sale or
foreclosure), or assignment-in-lieu of foreclosure, of any collateral for the
Guaranteed Obligations;
(vii)    any protest, proof of non-payment or default by Borrower, or the
occurrence of a breach or an Event of Default, or the intent to accelerate or of
acceleration in relation to any instrument relating to the Indebtedness or the
Guaranteed Obligations;
(viii)    the obtaining or release of any guaranty or surety agreement, pledge,
assignment or other security for the Indebtedness or the Guaranteed Obligations,
or any part thereof; or (ix) any other action at any time taken or omitted to be
taken by Lender generally and any and all demands and notices of every kind in
connection with this Guaranty, the other Loan Documents and any other documents
or agreements evidencing, securing or relating to the Indebtedness or the
Guaranteed Obligations, or any part thereof.
(b)    Guarantor hereby waives any and all rights it may now or hereafter have
to, and covenants and agrees that it shall not at any time, insist upon, plead
or in any manner whatsoever claim or take the benefit or advantage of, any and
all appraisal, valuation, stay, extension, marshaling-of-assets or redemption
laws, or right of homestead or exemption, whether now or at any time hereafter
in force, that may delay, prevent or otherwise affect the performance by
Guarantor of its obligations under, or the enforcement by Lender of, this
Guaranty. Guarantor hereby further waives any and all rights it may now or
hereafter have to, and covenants and agrees that it shall not, set up or claim
any defense (other than the defense of timely payment noted below), counterclaim
(other than compulsory counterclaims), cross-claim, set-off, offset, right of
recoupment or other objection of any kind to any action, suit or proceeding in
law, equity or otherwise, or to any demand or claim that may be instituted or
made by Lender hereunder, except for the defense of the actual timely
performance of the Guaranteed Obligations hereunder.
(c)    Guarantor specifically acknowledges and agrees that the waivers made by
it in this Section and in the other provisions of this Guaranty are of the
essence with respect to the Assumption and that, but for this Guaranty and such
waivers, Lender would not consent to the Assumption.
1.10    Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained herein, Guarantor hereby unconditionally and
irrevocably waives, releases and abrogates, from the date hereof until 91 days
after the Indebtedness is paid in full and

4    

--------------------------------------------------------------------------------



the Guaranteed Obligations are satisfied in full (the "Deferral Period"), any
and all rights it may now or hereafter have under any agreement, at law or in
equity (including, without limitation, any law subrogating the Guarantor to the
rights of Lender), to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from Borrower or any other
Person liable for payment of any or all of the Guaranteed Obligations for any
payment made by Guarantor under or in connection with this Guaranty or
otherwise. Upon the expiration of the Deferral Period, Guarantor may exercise
any and all rights referred to in this Section for claims arising before and
after the Deferral Period, provided the same does not and would not cause
Guarantor to be or result in Guarantor being a "creditor" (as such term is
defined in the Bankruptcy Reform Act of 1978, as amended, 11 U.S.C. Section 101
et seq. and the regulations promulgated thereunder) of Borrower in any
insolvency, bankruptcy, reorganization or similar proceeding commenced on or
prior to the expiration of the Deferral Period.
1.11    Reinstatement; Effect of Bankruptcy. Guarantor agrees that if at any
time all or any part of any payment at any time received by Lender from, or on
behalf of; Borrower or Guarantor under or with respect to this Guaranty is held
to constitute a Preferential Payment (as defined in Section 4.4), or if Lender
is required to rescind, restore or return all or part of any such payment or pay
the amount thereof to another Person for any reason (including, without
limitation, the insolvency, bankruptcy reorganization, receivership or other
debtor relief law or any judgment, order or decision thereunder), then the
Guaranteed Obligations hereunder shall, to the extent of the payment rescinded,
restored or returned, be deemed to have continued in existence notwithstanding
such previous receipt by Lender, and the Guaranteed Obligations hereunder shall
continue to be effective or reinstated, as the case may be, as to such payment
as though such previous payment to Lender had never been made.
ARTICLE 2    

EVENTS AND CIRCUMSTANCES NOT
REDUCING OR DISCHARGING GUARANTOR'S OBLIGATIONS
2.1    Events and Circumstances Not Reducing or Discharging Guarantor's
Obligations. Guarantor hereby consents and agrees that Guarantor's obligations
under this Guaranty shall not be released, diminished, impaired, reduced or
adversely affected in any way by any of the following, although without notice
to or the further consent of Guarantor, and waives any common law, equitable,
statutory or other rights (including, without limitation, rights to notice) or
defenses (other than the defense of timely payment) which Guarantor might
otherwise have as a result of or in connection with any of the following:
(a)    Modifications. Any change in the time, manner or place of payment of all
or any part of the Indebtedness or the Guaranteed Obligations, or in any other
term thereof; or any renewal, extension, increase, alteration, rearrangement,
amendment or other modification to any provision of any of the Loan Documents or
any other document, instrument, contract or understanding between Borrower and
Lender or any other Person pertaining to the Indebtedness or the Guaranteed
Obligations.

5    

--------------------------------------------------------------------------------



(b)    Adjustment. Any adjustment, indulgence, forbearance, waiver, consent or
compromise that Lender might extend, grant or give to Borrower, Guarantor or any
other Person with respect to any provision of this Guaranty or any of the other
Loan Documents.
(c)    Condition of Borrower or Guarantor. Borrower's or Guarantor's voluntary
or involuntary liquidation, dissolution, sale of all or substantially all of
their respective assets and liabilities, appointment of a trustee, receiver,
liquidator, sequestrator or conservator for all or any part of Borrower's or
Guarantor's assets, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, consolidation, merger arrangement, composition,
readjustment or the commencement of any other similar proceedings affecting
Borrower or Guarantor or any of the assets of either of them, including, without
limitation, (A) the release or discharge of Borrower from the payment and
performance of its obligations under any of the Loan Documents by operation of
law or (B) the impairment, limitation or modification of the liability of
Borrower, its partners or Guarantor, or of any remedy for the enforcement of
Lender's rights, under this Guaranty or any of the other Loan Documents,
resulting from the operation of any present or future provisions of the
Bankruptcy Code or other present or future federal, state or applicable statute
of law or from the decision in any court.
(d)    Invalidity of Guaranteed Obligations. The invalidity, illegality,
irregularity or unenforceability of all or any part of this Guaranty or of any
of the Loan Documents, or of any other document or agreement executed in
connection with the Indebtedness or the Guaranteed. Obligations for any reason
whatsoever, including, without limitation, the fact that (i) the Indebtedness or
the Guaranteed Obligations, or any part thereof, exceeds the amount permitted by
law, (ii) the act of creating the Indebtedness or the Guaranteed Obligations, or
any part thereof, is ultra vires (iii) the officers or representatives executing
the Loan Documents or any other document or agreement executed in connection
with the creating of the Indebtedness or the Guaranteed Obligations, or any part
thereof, acted in excess of their authority, (iv) the Indebtedness or the
Guaranteed Obligations, or any part thereof, violates applicable usury laws, (v)
Borrower or Guarantor has valid defenses, claims or offsets (whether at law, in
equity or by agreement) which render the Indebtedness or the Guaranteed
Obligations wholly or partially uncollectible, (vi) the creation, performance or
repayment of the Indebtedness or the Guaranteed Obligations, or any part thereof
(or the execution, delivery and performance of any document or instrument
representing the Indebtedness or the Guaranteed Obligations, or any part
thereof, or executed in connection with the Indebtedness or the Guaranteed
Obligations, or given to secure the repayment of the Indebtedness or the
Guaranteed Obligations, or any part thereof), is illegal, uncollectible, legally
impossible or unenforceable or (vii) any of the Loan Documents or any other
document or agreement executed in connection with the Indebtedness or the
Guaranteed Obligations, or any part thereof, has been forged or otherwise are
irregular or not genuine or authentic.
(e)    Release of Obligors. Any compromise or full or partial release of the
liability of Borrower or any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the obligations under this Guaranty
or any of the other Loan Documents.

6    

--------------------------------------------------------------------------------



(f)    Release of Collateral; Other Collateral. Any release, surrender,
exchange, subordination, deterioration, waste, loss or impairment by Lender
(including, without limitation, negligent, willful, unreasonable or
unjustifiable impairment) of, or failure to perfect or obtain protection of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Indebtedness or the
Guaranteed Obligations; or the taking or accepting of any other security,
collateral or guaranty or other assurance of payment for all or any part of the
Indebtedness or the Guaranteed Obligations.
(g)    Offset. Any existing or future right of set-off, offset, claim,
counterclaim or defense of any kind or nature against Lender or any other
Person, which may be available to or asserted by Guarantor or Borrower.
(h)    Change in Law. Any change in the laws, rules or regulations of any
jurisdiction or any present or future action of any Governmental Authority or
court amending; varying, reducing or otherwise affecting, or purporting to
amend, vary, reduce or otherwise affect, any of the obligations of Borrower
under any of the Loan Documents or Guarantor under this Guaranty.
(i)    Event of Default. The occurrence of any Event of Default or any potential
Event of Default under any of the Loan Documents, whether or not Lender has
exercised any of its rights and remedies under the Loan Documents upon the
happening of any such Event of Default or potential Event of Default.
(j)    Actions Omitted. The absence of any action to enforce any of Lender's
rights under the Loan Documents or available to Lender at law, equity or
otherwise, to recover any judgment against Borrower or to enforce a judgment
against Borrower under any of the Loan Documents.
(k)    Other Circumstances. Any other circumstance which might otherwise
constitute a legal or equitable discharge or defense of a guarantor generally,
it being the unambiguous and unequivocal intention of Guarantor and Lender that
the liability of Guarantor hereunder shall be direct and immediate and that
Guarantor shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, except for the full and final payment and
satisfaction of the Guaranteed Obligations.
2.2    Indebtedness or Other Obligations of Guarantor. If Guarantor is or
becomes liable for any Indebtedness owed by Borrower to Lender by endorsement or
otherwise than under this Guaranty such liability shall not be in any manner
impaired or affected by this Guaranty and the rights of Lender hereunder shall
be cumulative of any and all other rights that Lender may ever have against
Guarantor. The exercise by Lender of any right or remedy hereunder or under any
other instrument or at law or in equity shall not preclude the concurrent or
subsequent exercise of any right or remedy under any other instrument or at law
or in equity, including the making of multiple demands hereunder. Further,
without in any way diminishing or limiting the generality of the foregoing, it
is specifically understood and agreed that this Guaranty is given by Guarantor
as an additional guaranty to any and all guarantees as may heretofore have been
or may hereafter be executed and delivered by Guarantor in favor of Lender,
whether relating to the obligations of

7    

--------------------------------------------------------------------------------



Borrower under the Loan Documents or otherwise, and nothing herein shall ever be
deemed to replace or be in-lieu of any other such previous or subsequent
guarantees.
ARTICLE 3    

REPRESENTATIONS AND WARRANTIES
3.1    Representations and Warranties. To induce Lender to consent to the
Assumption, each Guarantor hereby represents and warrants, with respect to
itself only, to Lender that, on the date hereof:
(a)    Due Formation, Authorization and Enforceability. Such Guarantor is duly
organized and validly existing under the laws of the jurisdiction of its
incorporation or formation, as the case may be, and has full power and legal
right to execute and deliver this Guaranty and to perform under this Guaranty
and the transactions contemplated hereunder. Such Guarantor has taken all
necessary (corporate or partnership, as applicable) action to authorize the
execution, delivery and performance of this Guaranty and the transactions
contemplated hereunder. This Guaranty has been duly authorized, executed and
delivered by such Guarantor and constitutes a legal, valid and binding
obligation of Guarantor, enforceable against such Guarantor in accordance with
its terms.
(b)    Benefit to Guarantor. Such Guarantor hereby acknowledges that Lender
would not consent to the Assumption but for the personal liability undertaken by
Guarantor under this Guaranty. Such Guarantor (i) is an affiliate of Borrower,
(ii) has received, or will receive, direct and/or indirect benefit from the
making of the Loan to Borrower and (iii) has received, or will receive, direct
and/or indirect benefit from the making of this Guaranty with respect to the
Guaranteed Obligations.
(c)    Familiarity and Reliance. Such Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral granted, or
intended to be granted, as security for the Indebtedness or the Guaranteed
Obligations; provided, however, such Guarantor is not relying on such financial
condition or such collateral as an inducement to enter into this Guaranty.
(d)    No Representation by Lender. Neither Lender nor any other Person has made
any representation, warranty or statement to Guarantor or to any other Person in
order to induce such Guarantor to execute this Guaranty.
(e)    Solvency. Such Guarantor has not entered into this Guaranty with the
actual intent to hinder, delay or defraud any creditor. Such Guarantor received
reasonably equivalent value in exchange for the Guaranteed Obligations. Such
Guarantor is not presently insolvent, and the execution and delivery of this
Guaranty will not render such Guarantor insolvent.
(f)    No Conflicts. The execution and delivery of this Guaranty by such
Guarantor, and the performance of transactions contemplated hereunder do not and
will not (i) conflict with or violate any Legal Requirements or any governmental
statutes, laws, rules, orders, regulations,

8    

--------------------------------------------------------------------------------



ordinances, judgments, decrees and injunctions of Governmental Authorities
(including Environmental Laws) affecting such Guarantor or any of its assets or
property, (ii) conflict with, result in a material breach of, or constitute a
material default (including any circumstance or event which would be a default
but for the lack of due notice or lapse of time or both) under any of the terms,
conditions or provisions of any of such Guarantor's organizational documents or
any agreement or instrument to which such Guarantor is a party (and with respect
to any such material breach or material default, would reasonably be expected to
materially and adversely change the financial condition of such Guarantor or
which would be reasonably expected to materially and adversely affect its
performance hereunder or of the transactions contemplated hereunder), or by
which such Guarantor or its assets or property are bound or (iii) result in the
creation or imposition of any Lien on any of Guarantor's assets or property.
(g)    Litigation. There is no action, suit, proceeding, arbitration or
investigation pending or threatened against such Guarantor, by written
communication to such Guarantor, in any court or by or before any other
Governmental Authority, in each case, which would be reasonably expected to to
have consequences that would materially and adversely affect the performance of
such Guarantor's obligations and duties under this Guaranty. There are no
outstanding or unpaid judgments against such Guarantor.
(h)    Consents. No consent, approval, authorization, order or filings of or
with any court or Governmental Authority is required for the execution, delivery
and performance by such Guarantor of, or compliance by such Guarantor with, this
Guaranty or the consummation of the transactions contemplated hereunder, other
than those which have been obtained by such Guarantor.
(i)    Compliance. Such Guarantor is not in default or violation of any
regulation, order, writ, injunction, decree or demand of any Governmental
Authority, the violation or default of which would be reasonably expected to
materially and adversely affect the operations or financial condition of such
Guarantor or would be reasonably expected to have consequences that would
materially and adversely affect its performance hereunder.
(j)    Financial Information. All financial data that have been delivered to
Lender with regard to such Guarantor (i) are true, complete and correct in all
material respects, (ii) accurately represent the financial condition of such
Guarantor as of the date of such reports in all material respects and (iii) have
been prepared in accordance with the Approved Accounting Method throughout the
periods covered, except as may be explicitly disclosed therein.
(k)    No Defenses. This Guaranty and the obligations of such Guarantor
hereunder are not subject to, and such Guarantor has not asserted, any right of
rescission, offset, counterclaim, cross-claim, recoupment or affirmative or
other defense of any kind and neither the operation of any of the terms of this
Guaranty nor the exercise of any right hereunder will render the Guaranty
unenforceable in whole or in part.
(l)    Tax Filings. Such Guarantor has filed (or has obtained effective
extensions for filing) all federal, state and local tax returns required to be
filed and has paid, or has made adequate provision for the payment of, all
federal, state and local taxes, charges and assessments

9    

--------------------------------------------------------------------------------



payable by such Guarantor. Such Guarantor reasonably believes that its tax
returns properly reflect the incomes and taxes of such Guarantor for the periods
covered thereby.
(m)    No Bankruptcy Filing. Such Guarantor is not and has never been a debtor
in any voluntary or involuntary state or federal bankruptcy, insolvency or
similar proceeding. Such Guarantor is contemplating neither the filing of a
petition under any state or federal bankruptcy or insolvency laws nor the
liquidation of its assets or property and such Guarantor does not have any
written notice of any Person contemplating the filing of any such petition
against it.
(n)    No Change in Facts or Circumstances; Full and Accurate Disclosure. There
has been no material adverse change in any condition, fact, circumstance or
event, and there is no fact or circumstance presently known to such Guarantor
which has not been disclosed to Lender, in each case that would make the
financial statements or other documents submitted in connection with the Loan or
this Guaranty inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects, or would be
reasonably expected to have consequences that would materially and adversely
affect, such Guarantor or its operations or financial condition.
(o)    Embargoed Person. (i) None of the funds or other assets of such Guarantor
constitute property of, or are beneficially owned, directly or indirectly, by
any Embargoed Person; (ii) no Embargoed Person has any interest of any nature
whatsoever in such Guarantor (whether directly or indirectly) and (iii) none of
the funds of such Guarantor have been derived from any unlawful activity.
Notwithstanding anything to the contrary contained herein, the representations
and warranties contained in this subsection shall survive in perpetuity.
(p)    Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Such Guarantor, and to the best of such Guarantor's knowledge,
each Person owning shares, partnership interests, or other interests, as
applicable, in such Guarantor: (a) is not currently identified on the OFAC List
and (b) is not a Person with whom a citizen of the United States is prohibited
to engage in transactions by any trade embargo, economic sanction, or other
prohibition of any Legal Requirement. Such Guarantor has implemented procedures,
and will consistently apply such procedures throughout the term of the Loan and
the existence of this Guaranty, to ensure the foregoing representations and
warranties remain true and correct during the term of the Loan and the existence
of this Guaranty.
(q)    Survival. All representations and warranties made by Guarantor herein
shall survive the execution hereof.
ARTICLE 4    

SUBORDINATION OF CERTAIN INDEBTEDNESS
4.1    Subordination of Guarantor's Conditional Rights. As used herein, the term
"Guarantor's Conditional Rights" shall mean any and all debts and liabilities of
Borrower owed to Guarantor, whether such debts and liabilities now exist or are
hereafter incurred or arise, or whether the obligations of Borrower thereon be
direct, contingent, primary, secondary, several, joint and

10    

--------------------------------------------------------------------------------



several or otherwise, and irrespective of whether such debts or liabilities be
evidenced by note, contract, open account or otherwise, and irrespective of the
Person or Persons in whose favor such debts or liabilities may, at their
inception, have been or may hereafter be created or the manner in which they
have been or may hereafter be acquired by Guarantor. The Guarantor's Conditional
Rights shall include, without limitation, all rights and claims of Guarantor for
subrogation, reimbursement, exoneration, contribution or indemnification, any
right to participate in any claim or remedy of Lender against Borrower or any
security or collateral which Lender now has or may hereafter acquire, whether or
not such claim, remedy or right arises in equity or under contract, statute
(including the Bankruptcy Code or any successor or similar statute) or common
law, by any payment made hereunder or otherwise, including, without limitation,
the right to take or receive from Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim or other rights, against Borrower, as a result of
Guarantor's payment of all or any portion of the Guaranteed Obligations or
otherwise.
4.2    Liens Subordinate; Standstill. Notwithstanding any other provision of
this Guaranty to the contrary, until the payment and performance in full of the
Indebtedness, Guarantor hereby agrees that (i) all Guarantor's Conditional
Rights and any and all liens, security interests, judgment liens, charges or
other encumbrances upon Borrower's assets securing payment of the Guarantor's
Conditional Rights shall be and remain, at all times, inferior and subordinate
in all respects to the payment and performance in full of the Indebtedness and
any and all liens, security interests, judgment liens, charges or other
encumbrances upon Borrower's assets securing payment of the Indebtedness,
regardless of whether such encumbrances in favor of Guarantor or Lender
presently exist or are hereafter created or attach, (ii) Guarantor shall not be
entitled to, and shall not, receive or collect, directly or indirectly, from
Borrower or any other Person any amount pursuant to or in satisfaction of any of
the Guarantor's Conditional Rights and (iii) Guarantor shall not, without the
prior written consent of Lender, (x) exercise or enforce any creditor's right it
may have against Borrower in respect of any of the Guarantor's Conditional
Rights or (y) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceedings (judicial or otherwise, including, without
limitation, the commencement of, or joinder in, any liquidation, bankruptcy,
rearrangement, debtor's relief or insolvency proceeding) to enforce any liens,
mortgages, deeds of trust, security interests, collateral rights, judgments or
other encumbrances on assets of Borrower held by Guarantor.
4.3    Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor's relief or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right and authority, either
in its own name or as an attorney-in-fact for Guarantor, to prove its claim in
any such proceeding and to take such other steps as may be necessary so as to
establish its rights hereunder and receive directly from the receiver, trustee
or other court custodian, dividends and payments which would otherwise be
payable pursuant to or in satisfaction of any of the Guarantor's Conditional
Rights. Guarantor hereby assigns any and all such dividends and payments to
Lender. Should Lender receive, for application against the Guaranteed
Obligations, any dividend or payment which is otherwise payable to Guarantor and
which, as between Borrower and Guarantor, shall constitute a credit against any
of the Guarantor's Conditional Rights, then, upon payment and performance in
full of the Indebtedness and the Guaranteed Obligations, Guarantor shall become
subrogated to the rights of Lender to the extent that such payments to

11    

--------------------------------------------------------------------------------



Lender with respect to, or in satisfaction of; such Guarantor's Conditional
Rights have contributed toward the liquidation of the Guaranteed Obligations and
such subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have remained unpaid had Lender not received such
dividends or payments upon the Guarantor's Conditional Rights.
4.4    Payments Held in Trust. In the event that, notwithstanding anything to
the contrary in this Guaranty, Guarantor should receive any funds, payment,
claim or distribution which is prohibited by this Guaranty on account of any of
the Guarantor's Conditional Rights and either (i) such amount is paid to
Guarantor at any time when any part of the Indebtedness or the Guaranteed
Obligations shall not have been paid or performed in full or, (ii) regardless of
when such amount is paid to Guarantor, any payment made by, or on behalf of,
Borrower to Lender is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid by Lender or paid over to a
trustee, receiver or any other Person, whether under any bankruptcy act or
otherwise (such payment, a "Preferential Payment"), then such amount paid to
Guarantor shall be held in trust for the benefit of Lender and shall forthwith
be paid to Lender to be credited and applied upon the Indebtedness or the
Guaranteed Obligations, whether matured or unmatured, in such order as Lender,
in its sole and absolute discretion, shall determine. To the extent that any of
the provisions of this Article 4 shall not be enforceable, Guarantor agrees that
until such time as the Indebtedness and the Guaranteed Obligations have been
paid and performed in full and the period of time has expired during which any
payment made by Borrower to Lender may be determined to be a Preferential
Payment, all of the Guarantor's Conditional Rights, to the extent not validly
waived, shall be subordinate to Lender's right to full payment and performance
of the Indebtedness and the Guaranteed Obligations and Guarantor shall not
enforce any of the Guarantor's Conditional Rights during such period.
ARTICLE 5    

MISCELLANEOUS
5.1    Lender's Benefit; No Impairment of Loan Documents. This Guaranty is for
the benefit of Lender and its successors and assigns and nothing contained
herein shall impair, as between Borrower and Lender, the obligations of Borrower
under the Loan Documents. Lender and its successors and assigns shall have the
right to assign, in whole or in part, this Guaranty and the other Loan Documents
to any Person and to participate all or any portion of the Loan, including,
without limitation, any servicer or trustee in connection with a Securitization.
5.2    Successors and Assigns; Binding Effect. This Guaranty shall be binding
upon Guarantor and its heirs, executors, legal representatives, successors and
assigns, whether by voluntary action of the parties or by operation of law.
Notwithstanding anything to the contrary herein, Guarantor may in no event
delegate or transfer its obligations under, or be released from, this Guaranty,
except in accordance with the terms of the Loan Agreement and this Guaranty.
5.3    Borrower. The term "Borrower" as used herein shall include any new or
successor corporation, association, partnership (general or limited), limited
liability company, joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of or by Borrower or any interest in Borrower.

12    

--------------------------------------------------------------------------------



5.4    Costs and Expenses. If Guarantor should breach or fail to timely perform
any provision of this Guaranty, Guarantor shall, immediately upon demand by
Lender, pay to Lender any and all out-of-pocket costs and expenses (including
court costs and reasonable attorneys' fees and expenses) incurred by Lender in
connection with the enforcement hereof or the preservation of Lender's rights
hereunder. The covenant contained in this Section shall survive the payment and
performance of the Guaranteed Obligations.
5.5    Not a Waiver; No Set-Off. The failure of any party to enforce any right
or remedy hereunder, or to promptly enforce any such right or remedy, shall not
constitute a waiver thereof, nor give rise to any estoppel against such party,
nor excuse any other party from its obligations hereunder, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Guaranty, Lender shall not be deemed to have waived any right either to
require prompt payment when due of all other amounts due under this Guaranty or
to declare a default for failure to effect prompt payment of any such other
amount. Lender shall not be required to mitigate damages or take any other
action to reduce, collect or enforce any of the Indebtedness or the Guaranteed
Obligations. No set-off, counterclaim (other than compulsory counterclaims),
reduction, diminution of any obligations or any defense (other than the defense
of timely payment) of any kind or nature which Guarantor has or may hereafter
have against Borrower or Lender shall be available hereunder to Guarantor.
5.6    PRIOR AGREEMENTS. THIS GUARANTY CONTAINS THE ENTIRE AGREEMENT OF THE
PARTIES HERETO IN RESPECT OF THE GUARANTY DESCRIBED HEREIN, AND ALL. PRIOR
AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY
TERM SHEETS, CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED
BY THE TERMS OF THIS GUARANTY AS THEY RELATE TO THE GUARANTY DESCRIBED HEREIN.
5.7    No Oral Change. No modification, amendment, extension, discharge,
termination or waiver of any provision of this Guaranty, nor consent to any
departure by Guarantor therefrom, shall in any event be effective unless the
same shall be in a writing signed by Lender, and then such waiver or consent
shall be effective only in the specific instance, and for the purpose, for which
given. Except as otherwise expressly provided herein, no notice to, or demand
on, Guarantor, shall entitle Guarantor to any other or future notice or demand
in the same, similar or other circumstances.
5.8    Separate Remedies. Each and all of Lender's rights and remedies under
this Guaranty and each of the other Loan Documents are intended to be distinct,
separate and cumulative and no such right or remedy herein or therein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to Lender.
5.9    Severability. Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.

13    

--------------------------------------------------------------------------------



5.10    Number and Gender. All references to sections and exhibits are to
sections and exhibits in or to this Guaranty unless otherwise specified. Unless
otherwise specified, the words "hereof," "herein," "hereby," "hereunder" and
words of similar import when used in this Guaranty shall refer to this Guaranty
as a whole and not to any particular provision, article, section or other
subdivision of this Guaranty. Unless otherwise specified, all meanings
attributed to defined terms herein shall be equally applicable to both the
singular and plural forms of the terms so defined. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms and the singular form of nouns and pronouns shall
include the plural and vice versa.
5.11    Headings. The Section headings in this Guaranty are included in this
Guaranty far convenience of reference only and shall not constitute a part of
this Guaranty for any other purpose.
5.12    Recitals. The recitals and introductory paragraphs of this Guaranty are
incorporated herein, and made a part hereof, by this reference.
5.13    Counterparts. This Guaranty may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.
5.14    Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing by expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
delivery or attempted delivery, addressed as follows (or at such other address
and person as shall be designated from time to time by any party to this
Guaranty, as the case may be, in a written notice to the other parties to this
Guaranty in the manner provided for in this Section). A notice shall be deemed
to have been given when delivered or upon refusal to accept delivery.
If to Lender:
Wells Fargo Bank, as Trustee on behalf of the Registered Holders of GS Mortgage
Securities Corporation II Commercial Mortgage Pass-Through Certificates Series
2014-GC20

c/o Berkadia Commercial Mortgage LLC
118 Welsh Road
Horsham, Pennsylvania 19044
Attention: Client Relations Manager
Loan No. 01-0085535




If to Guarantor:    c/o American Realty Capital
405 Park Avenue, 14th Floor
New York, New York 10022
Attention: Jesse C. Galloway, Esq.


5.15    GOVERNING LAW.

14    

--------------------------------------------------------------------------------



(a)    THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST GUARANTOR ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER THAN ANY
ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF A LIEN OR
SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK) MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN NEW YORK, NEW YORK. GUARANTOR HEREBY (i) IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM AND (ii) IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.
5.16    TRIAL BY JURY. GUARANTOR, TO THE FULLEST EXTENT THAT IT MAY LAWFULLY DO
SO, HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY OR ANY OF THE
OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY GUARANTOR AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.
5.17    Brokers and Financial Advisors. Guarantor hereby represents that none of
Borrower, Guarantor or any of their respective affiliates has dealt with any
financial advisors, brokers, underwriters, placement agents, agents or finders
in connection with the transactions contemplated by this Guaranty and/or the
other Loan Documents. Guarantor agrees to indemnify and hold Lender harmless
from and against any and all claims, liabilities, costs and expenses of any kind
in any way relating to or arising from a claim by any Person that such Person
acted on behalf of Borrower, Guarantor or any of their respective affiliates in
connection with the transactions contemplated in this Guaranty and/or the other
Loan Documents. The provisions of this Section shall survive the expiration and
termination of this Guaranty and the repayment of the Indebtedness.
5.18    Joint and Several Liability. The obligations and liabilities of each
Guarantor hereunder are joint and several.


[Signature Page Follows]

15    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Guaranty all as of the day
and year first above written.
GUARANTOR:


AMERICAN REALTY CAPITAL – RETAIL CENTERS OF AMERICA, INC., a Maryland
corporation




By: /s/ Nicholas Radesca        
Name: Nicholas Radesca        
Title: Interim CFO        


AMERICAN REALTY CAPITAL RETAIL OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership


By:
American Realty Capital – Retail Centers of America, Inc., a Maryland
corporation,
its General Partner





By: /s/ Nicholas Radesca            
Name: Nicholas Radesca            
Title: Interim CFO            


 




